Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 12 and 13 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 22, 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buckle (GB 2,394,965).  Regarding claim 1, Buckle teaches a table (ironing board10, Fig 1) comprising: a tabletop having a top surface and a bottom surface (board 10 having upper surface 12 of three sections 13, 14 and 15 and opposing under bottom surface, Fig 1); a first leg having a top end and a bottom end, and a pivot located between the top end and the bottom end (first leg 25 having top end proximate board 10 and bottom end proximate foot 27 and having pivot located wherein pivot coupling 36 .
Regarding claim 10, Buckle teaches the table of claim 1 further comprising arrange limiter assembly (elements 39 and 41 of mounting 34 for limiting range that second leg 26 can slide under tabletop bottom surface, Fig 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Buckle (GB 2,394,965). Regarding claim14, Buckle teaches a telescoping leg assembly with pivot apparatus (The collapsible support leg arrangement 11 has two legs 25 and 26 which are pivotably coupled in a scissors arrangement. Each leg 25,26 is telescopic and has a separable foot element 27,28; pg 9 ln 5-7; Fig 1-5 and leg telescoping in Fig 6) comprising: a first telescoping leg having a top end and a bottom end (first leg 25 having top end proximate board 10 and bottom end proximate foot 27, Fig 1-6); the first telescoping leg having a compartmentalized sleeve component and an extension section (leg 25 having uppermost compartmentalized sleeve component and lowermost extension section, Fig 1-6), a second telescoping leg having a top end and a bottom end (second leg 26 having top end proximate board 10 and bottom end proximate foot 28, Fig 1-6); the second telescoping leg having a compartmentalized sleeve component and an extension section (leg 26 having uppermost compartmentalized sleeve component and lowermost extension section, Fig 1-6); a pivot apparatus configured to attach the first telescoping leg to these second telescoping leg on the sleeve portions of the telescoping legs (The collapsible support leg arrangement 11 has two legs 25 and 26 which are pivotably coupled in a scissors arrangement; pg 9, ln 5-7; see pivot coupling upper sleeve portions of first and second legs 25 and 26, Fig 2); the first leg compartmentalized sleeve component divided longitudinally into a first space and an adjacent second space (first space of lower extension portion of leg sleeve of 25 and second space of upper compartment of leg 25, Fig 1-6); the second leg compartmentalized sleeve component divided longitudinally into a first space and an adjacent second space (first space of lower extension portion of leg sleeve of 26 and second space of upper compartment of leg 26,Fig 1-6); the first leg extension section beginning at the first leg bottom end and dimensioned to telescope into the first leg first space (first leg extension leg bottom proximate foot 27 and telescoping into lower space of sleeve of leg 25 proximate board 10, Fig 1-6); the second leg extension section beginning at the second leg bottom end and dimensioned to telescope into the second leg first space (first leg extension leg bottom proximate foot 28 and telescoping into lower space of sleeve of leg 26 proximate board 10, Fig 1-6);and the pivot apparatus comprising: a first leg mating component and a second leg mating component, the first leg mating component engageable with the second leg mating component, the first leg and second leg mating components rotatable with respect to one another when engaged (as seen in Fig 2 and 3, pivot 36 having two unlabeled components, a first mating component attached to first leg 25 and a second mating component attached to leg 26 rotating with respect to one another when engaged; see pivot rotation between Fig 3 and 4). While Buckle is silent as to the pivot apparatus further comprising a nut positioned within each second space; and the first leg and second leg mating components engageable with their respective nuts through an exterior wall of these second spaces, it is well known in the art that a fastener such a nut would be an expedient means to provide securement from within the leg to ensure proper coupling of the pivot to the leg without failure over extended use. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a nut positioned within each space of the legs and the pivot apparatus engaging those respective nuts to ensure proper functioning of the pivot during use.

Allowable Subject Matter
Claims 2-9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET M WILKENS whose telephone number is 571- 272-6869. The examiner can normally be reached Mon thru Thurs 7am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Wilkens
November 30, 2021
						/JANET M WILKENS/                                                                 Primary Examiner, Art Unit 3637